Case 3:19-cr-00086-S Document 653 Filed 06/04/20 Page1lof4 PagelD 2634

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

UNITED STATES OF AMERICA,

V. CRIM. ACTION NO. 3:19-CR-0086-8

COG 6GA COR GO uGo

SU Y. AMOS MUN (3)

MEMORANDUM OPINION AND ORDER

This Order addresses Defendant Su Y. Amos Mun’s (“Mun”) Motion for Compassionate
Release [ECF No. 623]. For the following reasons, the Court DENIES the Motion.

I. BACKGROUND

Mun was convicted of Maintaining a Drug-Involved Premises in violation of 21 U.S.C.
§ 856(a)(2). On December 19, 2019, the Court sentenced Mun to 240 months’ imprisonment, to
be followed-by two years of supervised release. Mun is 65 years old and is incarcerated at F.C.L.
Seagoville. He claims to suffer from hypertension, diabetes, and cholesterol problems. Mot. for
Compassionate Release 1. Mun attached the denial of his initial request for release but did not
provide any evidence that he appealed Warden K. Zook’s denial. He moves for the Court to reduce
his sentence and order his release. See ic.

il. EXBPAUSTION

Under 18 U.S.C. § 3582(c)(1)(A), a district court may “reduce the term of imprisonment”
upon a “motion of the defendant after the defendant has fully exhausted all administrative rights to
appeal a failure of the [BOP] to bring a motion on the defendant’s behalf.” 18 U.S.C.
§ 3582(c)(1 (A) (emphasis added); see also United States v. Chambliss, 948 F.3d 691, 692-93 (Sth
Cir, 2020), The exhaustion requirement set forth in § 3582(c){1)(A) is “a glaring roadblock

foreclosing compassionate release,” especially where the “BOP has not had thirty days to consider

 

 
Case 3:19-cr-00086-S Document 653 Filed 06/04/20 Page 2of4 PagelD 2635

[the defendant’s] request to move for compassionate release on his behalf” or if “there has been
no adverse decision by BOP for [the defendant] to administratively exhaust within that time
period.” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). In the present case, although
Defendant contends that he petitioned Warden Zook, the Defendant has not demonstrated that the
BOP has rejected an appeal petition or that an appeal was filed at all. See Mot. for Compassionate
Release 2. Accordingly, the Court finds that Defendant has not “fully exhausted all administrative
rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf.”! 18 U.S.C.
§ 3582(c}(1)(A).
III. COMPASSIONATE RELEASE

A district court lacks inherent authority to modify a defendant’s sentence after it has been
imposed. See 18 U.S.C. § 3582(c). But, under Section 3582(c)(1}(A}, as amended by the First
Step Act of 2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP
remedies, may reduce or modify a term of imprisonment, probation, or supervised release after
considering the factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant
such a reduction.’” Chambliss, 948 F 3dat 692-93 (quoting 18 U.S.C. § 3582(c)(1)(A))); see id.
at 693 n.1. The court’s decision must also be “consistent with applicable policy statements issued
by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A); see also United States v. Muniz,
Crim. A. No. 4:09-CR-0199-1, 2020 WL 1540325, at *1 (S.D. Tex. Mar. 30, 2020) (“Upon such
a motion, a court may modify a defendant’s sentence after considering the factors set forth in §

3553(a)} to the extent applicable if it finds that ‘extraordinary and compelling reasons warrant such

 

' The Court recognizes that “several courts have concluded that [the exhaustion requirements} is not absolute and that
it can be waived by the [GJovernment or by the court, therefore justifying an exception in the unique circumstances
of the COVEID-19 pandemic.” Valentine v. Collier, 956 F.3d 797, 807 (Sth Cir. 2020) (Higginson, J., concurring)
{collecting authorities). Even if the Court excused Defendant’s failure to fully exhaust his administrative remedies,
however, Defendant would not be entitled to compassionate release for the reasons explained below. See infra § I11.

2

 

 

 

 
Case 3:19-cr-00086-S Document 653 Filed 06/04/20 Page 3of4 PagelD 2636

a reduction’ and ‘such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission.’” (quoting 18 U.S.C. § 3582(c)(1 )(A)()-Cil).?

The policy statement applicable to compassionate release-—-U.S. Sentencing Guidelines
Manual § 1B1.13—“sets forth three circumstances that are considered ‘extraordinary and
compelling reasons.’” Muniz, 2020 WL 1540325, at *1 (citing U.S. SENTENCING GUIDELINES
MANUAL § 1B1.13(1)(A) & cmt. n.1 (U.S, SENTENCING COMM’N 2018) [hereinafter “U.S.8.G."]).

Among these are the “medical condition of the defendant,” including where the

defendant is “suffering from a serious physical or medical condition .. . that

substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which he or she is not expected to
recover.”

fd. (alteration in original) (quoting U.S.S.G. § 1B1.13 cmt. n.1). “The policy statement also
requires that the defendant not pose a danger to the safety of the community.” /d. (citing U.S.S.G.
§ 1Bt.13(2)).

Mun may be 65 years old, but he provides no health records demonstrating that he is
especially at risk. See United States v. Delgado, No. 3:17-CR-242-B (01), 2020 WL 2542624, at
*3 (N.D. Tex. 2020) (“[Defendant] has failed, however, to provide the Court any medical
records... to establish how immunocompromised he may now be, which would have allowed the
Court to assess his current ability to provide self-care.”).? And, even if the Court had recent health
records confirming that Mun’s underlying conditions cause him to be at an elevated risk of harm

if he were to contract the virus—as observed above-—there is no evidence that the virus has spread

 

* The Court construes Section 3582(c}(1)(A) as expressing Congress’s preference that the BOP be the “initial
gatekeeper” for compassionate release claims. United States v. /emafl, Crim, A. No. 15-570, 2020 WL 1701706, at
*3 (E.D. Pa. Apr. 8, 2020). This construction reflects the reality that the BOP is “undoubtedly in the best position to
assess any risks that might be posed to an inmate by his prison environment and the COVID-19 virus circulating
within it.” fd.

? Records are a necessity in cases like this one because the Court “must consider every prisoner individually and [is]
cautious about making blanket pronouncements that [particular] categories of prisoners .. . warrant compassionate
release, even given the unique circumstances of the COVID-19 pandemic.” Delgado, 2020 WL 2542624, at *3,

3

 

 

 
Case 3:19-cr-00086-S Document 653 Filed 06/04/20 Page 4of4 PagelD 2637

widely at FCI Seagoville,? and Mun has provided “no evidence that the safety measures the BOP
has implemented at FCI Seagoville are ineffective at protecting against the spread of COVID-19.
[A movant’s] general concern that he may contract COVID-19 while incarcerated, while
understandable, does not warrant release.” Risner v. Fowler, No. 3:19-cv-03078-N (BT), 2020
WL 2110579, at *7 (N.D. Texas May 1, 2020) (citations omitted).

Mun has therefore not established that he is “suffering from a serious physical or medical
condition . . . that substantially diminishes [his] ability ... to provide self-care within the
environment of [his] correctional facility.’ U.S.S.G. § 1B1.13 cmt. n.1. So, applying its
discretion, the Court is not persuaded that Mun’s Motion for Compassionate Release is consistent
with applicable policy statements issued by the Sentencing Commission.

Nor is the Court persuaded that the applicable Section 3553(a) factors would support Mun’s
motion, considering the seriousness of his offense and the length of time remaining on his custodial
sentence.

IV. CONCLUSION
For the foregoing reasons, the Court DENIIES Mun’s Motion for Compassionate Release.
SO ORDERED.

SIGNED June 4, 2020.

Sls

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 

 

 

* The information provided to the public by BOP shows that only one staff member at F.C.1. Seagoville has tested
positive with zero positive inmates. See Federal Bureau of Prisons, COVID-19: CORONAVIRUS,
https://www.bop.gov/coronavirus/,

 

 
